DETAILED ACTION
This action is responsive to communications filed 02 July 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 July 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
The cited references do not teach displaying within a same interface both common and different attributes of a node between a previous time and a current time and a variance of attributes at the previous time. See Remarks page 9.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitation of “modifying the differential visualization interface to indicate the first set of system attributes … different … second set of system attributes … common”, under broadest reasonable interpretation, denote an interface indicating differences of a first attribute, similarities of a 
The cited references do not teach or suggest re-configuring attributes of a node that are identified based on a variance of the attributes as responsible for a policy failure event. See Remarks page 9.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. The limitation “re-configuring one or more attributes … based on variance of attributes as responsible for a policy failure event”, under broadest reasonable interpretation, denote re-configuration based on policy failure determined from a feature, therefore Ennis at least discloses and/or teaches a network administrator correcting device configurations (i.e. re-configuring the devices) to comply with a new rule (e.g. policy) such as by installing newly required version of software (i.e. attribute), e.g. the level of policy compliance recovering, wherein the non re-configured system is not compliant (i.e. policy failure). See [col. 5, ls. 52-col. 6, ls. 3] [col. 7, ls. 4-40].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (WO-2017-049439 [PCT/CN2015/090177]) hereinafter Zhong in view of Ennis, Jr. et al. (US-8131992-B2) hereinafter Ennis further in view of Dieberger et al. (US-20090055748-A1) hereinafter Dieberger.
Regarding claim 1, Zhong discloses:
A computer-implemented method for configuring one or more target nodes communicatively coupled to an operator node in a network comprising ([267] cloud computing management application 1810 may be configured to enable users to specify actions to perform relative to one or more resources represented in a displayed topology map, e.g. shut down the server instance (i.e. configuring the targeted server to shut down) [272] e.g. further schedule jobs, insert commands, restart, disconnect, etc. [221] [FIG. 18] networked computer environment that enables a cloud computing management application, i.e. data intake and query system 108 is an operator node coupled to cloud computing services comprising resources (i.e. one or more target nodes)): 
generating a differential visualization interface for display by a hardware display ([FIGs. 20, 28, 29A-B] [218] cloud computing management application configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data) and illustrating 1) a difference between a first node at a current time and at a previous time ([292-295] [FIGs. 29A-B] interface may be configured to display a comparison topology map that graphically depicts a comparison between a topology map at a first point in time and the same topology map at a second point in time, and display additional information on the topology map representing differences in the topology map at the later specified point in time, e.g. particular colors indicating that corresponding computing resources were created, deleted, and/or modified during the time period between the earlier point in time and the later point in time (i.e. colored particularly to denote differences)) and 2) the first node common between the current time and the previous time ([292-295] [FIGs. 29A-B] interface may be configured to display a comparison topology map that graphically depicts a comparison between a topology map at a first point in time and the same topology map at a second point in time, and display additional information on the topology map representing differences in the topology map at the later specified point in time, e.g. particular colors indicating that corresponding computing resources were created, deleted, and/or modified during the time period between the earlier point in time and the later point in time (i.e. not colored particularly to denote differences)), the differential visualization interface including a slider bar interface element that enables a user to select the previous time from a plurality of previous times ([286-287] [FIG. 28] interface 2800 includes a time slider 2804 and topology map includes a number of nodes and edges representing various cloud computing resources and relationships among the resources); 
in response to receiving, from a user, a selection of a previous time from the plurality of previous times ([295] receive input specifying two separate points in time for comparison), modifying the differential visualization interface to indicate the first node different between the current time and the selected previous time ([292-295] [FIGs. 29A-B] interface may be configured to display a comparison topology map that graphically depicts a comparison between a topology map at a first point in time and the same topology map at a second point in time, and display additional information on the topology map representing differences in the topology map at the later specified point in time, e.g. particular colors indicating that corresponding computing resources were created, deleted, and/or modified during the time period between the earlier point in time and the later point in time (i.e. colored particularly to denote differences)) and in common between the current time and the selected previous time ([292-295] [FIGs. 29A-B] interface may be configured to display a comparison topology map that graphically depicts a comparison between a topology map at a first point in time and the same topology map at a second point in time, and display additional information on the topology map representing differences in the topology map at the later specified point in time, e.g. particular colors indicating that corresponding computing resources were created, deleted, and/or modified during the time period between the earlier point in time and the later point in time (i.e. not colored particularly to denote differences)); and 
Zhong does not explicitly disclose:
illustrating 1) a difference between a first set of system attributes of a first node and 2) a second set of system attributes of the first node common;
modifying the differential visualization interface to indicate the first of system attributes of the first node different and the second set of system attributes in common, and to highlight, for each of the first set of system attributes, a variance of the attribute at the selected previous time within an icon displayed in the interface associated with the attribute;
in response to receiving a request from a user, re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event.
However, Ennis discloses:
illustrating 1) a difference between a first set of system attributes of a first node ([FIG. 3] [col. 8, ls. 31-65] visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, and can be further filtered according to specific types, classes, or categories of changes, issues, and policy rules, e.g. MM/DD 06:00 with multiple changes, such as for a selected group of devices (i.e. first node) [col. 8, ls. 66-col. 9, ls. 19] e.g. numeric breakdown of the change count represented by that particular bar by category or type of change (e.g., the number of administrative changes, number of hardware changes, number of software changes, etc.; i.e. hardware changes performed)) and 2) a second set of system attributes of the first node common ([FIG. 3] [col. 8, ls. 31-65] visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, and can be further filtered according to specific types, classes, or categories of changes, issues, and policy rules, e.g. MM/DD 06:00 with multiple changes, such as for a selected group of devices (i.e. first node) [col. 8, ls. 66-col. 9, ls. 19] e.g. numeric breakdown of the change count represented by that particular bar by category or type of change (e.g., the number of administrative changes, number of hardware changes, number of software changes, etc.; i.e. hardware changes performed, but software changes did not, e.g. software at different points in time are common));
modifying the differential visualization interface ([col. 8, ls. 31-65] allows the user to select a date or hours of interest and to alter the range of data shown) to indicate the first of system attributes of the first node different ([FIG. 3] [col. 8, ls. 31-65] visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, and can be further filtered according to specific types, classes, or categories of changes, issues, and policy rules, e.g. MM/DD 06:00 with multiple changes, such as for a selected group of devices (i.e. first node) [col. 8, ls. 66-col. 9, ls. 19] e.g. numeric breakdown of the change count represented by that particular bar by category or type of change (e.g., the number of administrative changes, number of hardware changes, number of software changes, etc.; i.e. hardware changes performed)) and the second set of system attributes in common ([FIG. 3] [col. 8, ls. 31-65] visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, and can be further filtered according to specific types, classes, or categories of changes, issues, and policy rules, e.g. MM/DD 06:00 with multiple changes, such as for a selected group of devices (i.e. first node) [col. 8, ls. 66-col. 9, ls. 19] e.g. numeric breakdown of the change count represented by that particular bar by category or type of change (e.g., the number of administrative changes, number of hardware changes, number of software changes, etc.; i.e. hardware changes performed, but software changes did not, e.g. software at different points in time are common));
in response to receiving a request from a user ([col. 5, ls. 52-col. 6, ls. 3] network administrator corrects device configurations), re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event ([col. 5, ls. 52-col. 6, ls. 3] level of policy compliance may recover as the network administrator corrects device configurations to comply with the new rule, e.g. installing a newly required version of software on all devices [col. 7, ls. 4-40] e.g. information collected and determine if changes have occurred, and determine from collected information whether or not the configuration of the network infrastructure conforms to established policy).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Ennis to have utilized system attributes of nodes in display for monitoring a network and reconfigured the system as necessary. One of ordinary skill in the art would have been motivated to do so to depict information about changes, issues, and policy compliance as a function of time, and filtered according to specific types, classes or categories of changes, issues and policy rules and have a network administrator correct device configurations to comply with new rules (Ennis, [col. 5, ls. 52-col. 6, ls. 3] [col. 8, ls. 31-65]).
Zhong-Ennis do not explicitly disclose:
highlight, for each of the first set of system attributes, a variance of the attribute at the previous time within an icon displayed in the interface associated with the attribute;
However, Dieberger discloses:
variance of the attribute at the previous time within an icon displayed in the interface associated with the attribute ([0030-0033] [FIG. 2] present and past states, e.g. “g”, “G”, “R”, “B” (i.e. variance, e.g. does not exist, new, deleted, modified) icons within a box represented in color, e.g. indicating the state change of the element, different colors and/or markers including bar graphs, ticks, text, et cetera could be included to provide even more information along the vertical time bars [0040] i.e. changes may be denoted using box letter identifiers, overlay icons, colors, and/or any other suitable indicator [0019-0020] slider bar may select a time range of configuration changes and a graphical representation may be included to show the state of the configuration at one or more of the selected points in time, and may describe how each entity has changed between selected points in time);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong-Ennis in view of Dieberger to have highlighted a variance of the attribute between times for each of the first set of system attributes. One of ordinary skill in the art would have been motivated to do so to increase the flexibility of visualizing and selecting configuration changes over time (Dieberger, [0015]).
Regarding claim 2, Zhong-Ennis-Dieberger disclose:
The method of claim 1, as set forth above,
Zhong discloses:
wherein the differential visualization interface indicates a high variance between values of a system attribute using a first indicator and a low variance between values of the system attribute using a second indicator different from the first indicator ([296] various elements of a displayed topology map may be displayed using particular graphical elements based on data related to the performance, operating state, cost utilization, or other metrics related to each resource, e.g. above a particular CPU utilization level (flashing red icon) and below the particular CPU utilization level (static gray icon)).

The method of claim 2, as set forth above,
Zhong does not explicitly disclose:
wherein the first indicator comprises a first color and wherein the second indicator comprises a second color.
However, Ennis discloses:
wherein the first indicator comprises a first color and wherein the second indicator comprises a second color ([col. 2, ls. 14-35] issue indicator can be a colored background with the color indicating the degree of significance or severity of a device’s most significant operational issue [col. 11, ls. 9-23] diagrams can be annotated with colors to identify which devices have experienced a change, are experiencing operational issues, or do not comply with established configuration policy).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Ennis to have utilized indicators denoting high and low variance in monitoring a network. One of ordinary skill in the art would have been motivated to do so to depict information about changes, issues, and policy compliance as a function of time, and filtered according to specific types, classes or categories of changes, issues and policy rules (Ennis, [col. 8, ls. 31-65]).
Regarding claim 4, Zhong-Ennis-Dieberger disclose:
The method of claim 2, as set forth above,
Zhong does not explicitly disclose:
wherein the first indicator comprises a first icon type and wherein the second indicator comprises a second icon type.
However, Ennis discloses:
([col. 8, ls. 45-65] [FIG. 3] bar (i.e. icon) represents the total number of changes (i.e. variance) that have occurred within the selected group of devices within that particular time interval), e.g. higher the bar (i.e. highlighted within the icon) the greater the changes and lower the bar, the lesser the changes, wherein a high/higher bar is a different than a low/lower bar).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Ennis to have utilized indicators denoting high and low variance in monitoring a network. One of ordinary skill in the art would have been motivated to do so to depict information about changes, issues, and policy compliance as a function of time, and filtered according to specific types, classes or categories of changes, issues and policy rules (Ennis, [col. 8, ls. 31-65]).
Regarding claim 5, Zhong-Ennis-Dieberger disclose:
The method of claim 1, as set forth above,
Zhong does not explicitly disclose:
wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time.
However, Ennis discloses:
wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time ([col. 2, ls. 14-35] policy compliance indicator is displayed with the device indicator of each device that is not in compliance with configuration policy, e.g. one type of icon for non-compliance (i.e. high variance) and one type of icon for compliance, such as fully compliant (i.e. low variance) [col. 10, ls. 44-67] [FIG. 3] policy compliance graph, e.g. in compliance or not in compliance (i.e. policy violation) shown on graph).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Ennis to have utilized indicators for policy compliance in monitoring a network. One of ordinary skill in the art would have been motivated to do so to depict information about changes, issues, and policy compliance as a function of time, and filtered according to specific types, classes or categories of changes, issues and policy rules (Ennis, [col. 8, ls. 31-65]).
Regarding claim 6, Zhong-Ennis-Dieberger disclose:
The method of claim 5, as set forth above,
Zhong does not explicitly disclose:
wherein the differential visualization interface further indicates a severity of the violation of the configuration policy.
However, Ennis discloses:
wherein the differential visualization interface further indicates a severity of the violation of the configuration policy ([col. 5, ls. 52-col. 6, ls. 3] policy violations can be categorized by severity and an indication of the severity of the policy violation can be reported).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhong in view of Ennis to have utilized indicators for the severity of policy compliance in monitoring a network. One of ordinary skill in the art would have been motivated to do so to depict information about changes, issues, and policy compliance as a function of time, and filtered according to specific types, classes or categories of changes, issues and policy rules (Ennis, [col. 8, ls. 31-65]).
.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong-Ennis-Dieberger further in view of Brown et al. (US-7441051-B2) hereinafter Brown.
Regarding claim 7, Zhong-Ennis-Dieberger disclose:
The method of claim 1, as set forth above,
Zhong discloses:
wherein a second interface element displayed within the differential visualization interface ([258] user is hovering a mouse pointer over a particular map element, information about the corresponding cloud computing resource may be displayed near the selected element)
Zhong does not explicitly disclose:
wherein the request from the user is received via a second interface element displayed within the differential visualization interface.
However, Brown discloses:
wherein the request from the user is received via a second interface element displayed within the differential visualization interface ([col. 8, ls. 8-54] select an existing endpoint system as the model system; select all endpoint systems for comparison against the configuration settings for the model system, e.g. an existing endpoint already exists therefore it was previously set up (i.e. configuration at previous time) and all endpoints (i.e. including first) are compared against the model system, such as to update the endpoints with configuration of the model system [col. 8, ls. 64-col. 9, ls. 23] drop-down list (i.e. second interface element), e.g. for selecting a model system (i.e. the request as set forth above in claim 1)).

Regarding claim 14, it does not further define nor teach over the limitations of claim 7, therefore, claim 14 is rejected for at least the same reasons set forth above as in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
G. M. Draper, Y. Livnat and R. F. Riesenfeld, "A Survey of Radial Methods for Information Visualization," in IEEE Transactions on Visualization and Computer Graphics, vol. 15, no. 5, pp. 759-776, Sept.-Oct. 2009, doi: 10.1109/TVCG.2009.23.
Zhong et al. (US-20170093645-A1) DISPLAYING INTERACTIVE TOPOLOGY MAPS OF CLOUD COMPUTING RESOURCES;
Searle et al. (US-20160196131-A1) REMOTE EMBEDDED DEVICE UPDATE PLATFORM APPARATUSES, METHODS AND SYSTEMS;
Seiver et al. (US-20170078322-A1) SYSTEMS FOR NETWORK RISK ASSESSMENT INCLUDING PROCESSING OF USER ACCESS RIGHTS ASSOCIATED WITH A NETWORK OF DEVICES;
Malloy et al. (US-20110055390-A1) NETWORK CAPACITY PLANNING;
Brown et al. (US-20140258894-A1) VISUAL TIMELINE OF AN APPLICATION HISTORY;
White et al. (US-20140046645-A1) SYSTEMS AND METHODS FOR NETWORK MONITORING AND ANALYSIS OF A SIMULATED NETWORK;
Stefaniak et al. (US-20060179171-A1) SERVER CONSOLIDATION ANALYSIS;
Weinbrecht et al. (US-7774445-B1) SYSTEM AND METHOD FOR MANAGING ZONING IN A STORAGE AREA NETWORK BY COMPARING ZONE SETS AND IDENTIFYING DIFFERENCES BETWEEN ZONE SETS;
Gao et al. (US-8386593-B1) COMPUTER AIDED NETWORK ENGINEERING SYSTEM, APPARATUS, AND METHOD;
Sasaki et al. (US-9596124-B2) ASSISTANCE DEVICE OF NETWORK SYSTEM;
Bailey et al. (US-8380757-B1) TECHNIQUES FOR PROVIDING A CONSOLIDATED SYSTEM CONFIGURATION VIEW USING DATABASE CHANGE TRACKING AND CONFIGURATION FILES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453